UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-7128


LARRY RAY WARD, a/k/a Red,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:11-cr-00286-D-1; 5:13-cv-00828-
D)


Submitted: April 28, 2017                                         Decided: May 16, 2017


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Larry Ray Ward, Appellant Pro Se. Shailika S. Kotiya, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Ray Ward, a federal prisoner, appeals the district court’s order denying his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Ward has failed to satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is an

inadequate or ineffective means of challenging the validity of his detention. See United

States v. Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008). The district court lacked jurisdiction

over Ward’s petition, Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010), and we therefore

modify its order, Ward v. United States, No. 5:11-cr-00286-D-1 (E.D.N.C. June 25, 2015),

to reflect a dismissal without prejudice for lack of jurisdiction and affirm the dismissal as

modified, 28 U.S.C. § 2106 (2012). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2